14 N.Y.3d 749 (2010)
In the Matter of ANGELA LABITA, Also Known as ANGELICA J. LABITA, Deceased.
KATHERINE D'ALESSANDRO, Appellant;
NICOLINA D. HAYHURST, Respondent.
KATHERINE D'ALESSANDRO, Appellant,
v.
MIDWAY NURSING HOME, Respondent.
Court of Appeals of New York.
Submitted December 14, 2009.
Decided February 16, 2010.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain it (see NY Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.